The Disciplinary Review Board having filed with the Court its decision in DRB 17-144, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that James D. Brady of Merchantville, who was admitted to the bar of this State in 1982, should be suspended from the practice of law for a period of three months for violating RPC 1.4(b) (failure to communicate with client), RPC 1.5(c) (on conclusion of contingent fee matter, failure to provide the client with a written statement of the outcome of the matter and, if there was a recovery, showing *499the remittance to the client and the method of its determination), RPC 1.15(a) (failure to hold client funds separate from the lawyer's funds), RPC 7.3(d) (giving something of value to a person for recommending the lawyer's services), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And James D. Brady having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
**222It is ORDERED that James D. Brady is suspended from the practice of law for a period of three months, effective October 26, 2018, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.